Title: From George Washington to Henry Knox, 27 March 1783
From: Washington, George
To: Knox, Henry


                        
                            Dear Sir
                            Head Quarters March 27th 1783
                        
                        Since you left me a Servant of the Marquis de la Fayette has arrived with Dispatches—The Marquis sent him in
                            the Packet from Cadiz—I enclose a summary of the Articles as published in Philadelphia, also a Copy of the Communication
                            of the Secretary of Foreign Affairs, & the Extract of a Letter from His Excellency the Minister of France for your
                            satisfaction.
                        It likewise gives me great pleasure to have received the following Assurance from a Gentlemen in Congress
                            "The measures of the Army are such as I could have wished them, and will add new lustre to their character as well as
                            strengthen the hands of Congress." With the greatest regard I am Dear Sir Your Most Obedt Servt
                        
                            Go: Washington
                        
                    